—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent New York State Division of Housing and Community Renewal, dated December 4, 1992, which dismissed, as untimely, the petition for administrative review of a finding of general rent overcharge, the petitioner appeals from an order of the Supreme Court, Kings County (Huttner, J.), dated April 27, 1993, which dismissed the proceeding.
Ordered that the order is affirmed, without costs or disbursements.
The petitioner landlord sought administrative review of an order of the respondent New York State Division of Housing and Community Renewal (hereinafter the DHCR) directing him to make a refund of excessive rent previously collected. It is undisputed that the petition for administrative review (hereinafter PAR) filed by the landlord with the DHCR was untimely. Thus, the DHCR’s dismissal of the PAR was neither arbitrary nor capricious (see, Matter of Lipes v State of New York, Div. of Hous. & Community Renewal, Off. of Rent Admin., 174 AD2d 571; Matter of J.R.D. Mgt. Corp. v Eimicke, 148 AD2d 718). Moreover, the letter sent by the landlord to the DHCR within the time limitation for filing a PAR did not meet the requirements for, and thus cannot be considered, a PAR (see, Matter of S & M Dev. v State Div. of Hous. & Community Renewal, 182 AD2d 995). We have considered the landlord’s remaining contentions and find them to be without merit. Thompson, J. P., Lawrence, O’Brien and Krausman, JJ., concur.